DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-17, 19, and 46-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (Pub. No. US 2011/0004222A1) in view of Sharifi-Mehr et al. (Pub. No. US 2008/0282846 A1).
Regarding claims 1-7, 15-17, 19, and 46-53, Biedermann et al. discloses a system (figures 1-3) for tightening a locking cap onto at least a portion of a pedicle screw during spinal surgery, the system comprising: a torque-generating body (all of the elements shown in figure 10) having a proximal end and an opposing distal end (figure 
Biedermann et al. discloses the claimed invention except wherein rotation of the handle about the longitudinal axis causes the drive shaft to rotate; wherein the gearbox receives input torque from the torque-generating body and increases output torque of the drive shaft; wherein the gearbox comprises a first gear operatively coupled to the 
Sharifi-Mehr et al. teaches a torque generating body 10 (figures 1 and 2) wherein rotation of the handle 12 about the longitudinal axis causes the drive shaft “screwdriver head” to rotate (paragraph 0018); wherein the system comprises a gearbox 18 operatively coupled to the torque generating body and the drive shaft “screw driver head” (figure 1); wherein the gearbox 18 receives input torque from the torque-generating body and increases output torque of the drive shaft (paragraph 0021); 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the torque generating body disclosed by Biedermann et al. to have a gearbox/vertical handle as taught by Sharifi-Mehr et al., wherein rotation of the handle about the longitudinal axis causes the drive shaft to rotate; wherein the system comprises a gearbox operatively coupled to the torque generating body and the drive shaft; wherein the gearbox receives input torque from the torque-generating body and increases output torque of the drive shaft; wherein the gearbox comprises a first gear operatively coupled to the distal end of the torque-generating body, and a first spur gear that operatively engages the first gear, wherein the first spur gear has a greater number of gear teeth than a number of gear teeth of the first gear; wherein the first spur gear has twice the number of gear teeth as the first gear; wherein the gear box further comprises a second spur gear, wherein a spur of the first spur gear operatively engages the second spur gear, wherein the second spur gear has a greater number of gear teeth then a number of gear teeth of the spur; wherein the second spur gear has twice the number of gear teeth as the spur of the first spur gear; wherein a proximal end of the drive shaft is operatively engaged with the second spur gear; wherein at least a portion of the proximal end of the drive shaft extends through at least a central portion of the second spur gear and is fixedly connected thereto, in order to increase the output torque, thereby making it easier for the user to drive the screw (paragraph 0021).
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the claim objections.  
Upon further review, the office notes that support for claim 1 is found in figures 16-18, so the 35 U.S.C. 112 first paragraph rejection is withdrawn.
With regard to the 35 U.S.C. 103 rejection of the claims, Applicant argues that the combination of Biedermann with Sharifi-Mehr doesn’t teach or suggest a device where the anti-torque device could slidably engage the gearbox as claimed.  However, the office notes that the rejection has been updated to indicate that Biedermann teaches a gearbox 4 to which the anti-torque device is threadably engaged (paragraph 0040).  The threaded engagement between the anti-torque device and the gearbox is a sliding engagement because the surfaces slide over one another during threading.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773